Petition for Rehearing by Respondent.

Wagner, Judge,
delivered the opinion of the court on the petition for rehearing.
The counsel for the defendants has filed his petition for a rehearing in this cause, and for a modification'of the opinion previously delivered. It is not contended that the judgment is wrong, for the deed made by the guardian is admittedly defective and incapable of conveying any title; but it is insisted that there is error in that part of the opinion which *300intimates that it is the duty of the purchaser to see that the law has been substantially complied with, and that the court having acquired jurisdiction, all its acts are to be deemed valid till reversed by appeal or writ of error in some superior tribunal. That this is correct in common law courts exercising jurisdiction according to the common law rules, will not for a moment be disputed ; and our County and Probate Courts being courts of record, and established by law with certain defined powers, will have every liberality and indulgence extended .to their proceedings when they act within the limits of their jurisdiction. When we see plainly that jurisdiction has attached, we shall be warranted in presuming that their judgments are correct, although an exact conformity to law does not appear in every respect; but when a non-compliance with law expressly and positively appears on the face of the record, can or ought an intendment to uphold their proceedings be indulged ? This court has not gone to the extent of some courts in imparting validity to the judgments and proceedings of County Courts in guardians and administrators’ sales, whilst it has been much more liberal than others. In New York it is the settled rule of decision in the courts in relation to sales made by order of their surrogates, that, before any title passes on such sales, a strict compliance with all the requirements o£ the law should be shown, and the courts of that State have been very vigilant and astute in detecting defects. Such a course is calculated to shake the confidence in the title acquired under such sales, and we are not inclined to follow it, but prefer to give to such sales very liberal presumption in support of their validity. But when the record in apparent and unmistakable terms shows that there has been a failure to comply with essential requisites of the law, we think it would be going entirely to far to say that we could in no case examine into the matter.
In Frye v. Kimball, 16 Mo. 21, Mr Justice Ryland said, arguendo, “We will not disturb the title to real property acquired under sales made in pursuance of the orders of the *301court, and we will not look with a scrutinizing eye into the proceedings of such courts to find defects in order to set aside sales of real estate sanctioned and ordered by such courts.” The case did not call for any expression of opinion, but we do not understand the judge as holding that a deed would confer a complete title regardless of all defects that might be apparent in the record. Overton v. Johnson, 17 Mo. 442, merely decides that the accounts, lists, inventries, and appraisements, which the statute requires to be filed with the petition for the sale of a decedent’s estate, are not necessary to give the courts jurisdiction, and that a failure to file them would not render the sale void. In this opinion we entirely concur.
In Speck v. Wohlein 22 Mo. 310, it was insisted that the approval of a sale could not be questioned in a collateral proceeding ; but the court said, that, had the approval been made at the term required by law, there might have been some weight in the proposition ; the party affected could then have taken his appeal. But the objection to the proceeding was that the approval was made when the party was not in court, and not required to be there ; and the appeal had to be taken at the same term of the approval, and the party not having notice and not being present, could not take his appeal. It is true that the judge in that case did not intimate what effect an approval made under such circumstances would have if acted upon and consummated by a deed.
In Roberts v. Casey, 25 Mo. 584, Judge Napton, in speaking of tire duties and rights of a purchaser at a guardian’s sale, says that the purchaser cannot be held responsible for the acts of the guardian ; but he adds, “ undoubtedly where a title cannot be consummated without certain acts being done and an approval by the court of those acts, the case is different. The sales of administrators under the statute are of this character.” And he says that the purchaser must look to the order of the court, and see whether there is authority to sell, and if so, how far that authority is restricted, *302and that the order on which the power to sell depends has been complied with.
The statute required that the sale should be approved at the next term after the land was sold; this was the crowning act, and till such approval took place at the proper time there could be no Valid sale ; and until such report and confirmation no appeal could be taken, for no notice was given, and no person was in court to act. The law on this point is well examined in Vallé v. Fleming.
The other judges concurring,
the motion for a rehearing will be overruled.